Order, Supreme Court, New York County (Carol R. Edmead, J.), entered December 5, 2006, which, insofar as appealed from as limited by the briefs, granted defendants’ motion for summary judgment dismissing plaintiffs’ first, second, third, seventh and ninth causes of action, and denied plaintiffs’ cross motion to compel discovery, unanimously affirmed, without costs.
The motion court properly granted defendants summary judgment to the extent indicated in this fee dispute between attorneys, where plaintiffs failed to file retainer statements in compliance with Rules of the Appellate Division, First Department (22 NYCRR) § 603.7 (a) (3), “a prerequisite to receipt of compensation for legal services” (Rabinowitz v Cousins, 219 AD2d 487, 488 [1995]). Plaintiffs’ belated filing of several of the subject retainer statements was insufficient to preserve their right to recover legal fees. Indeed, the record shows that these statements were only filed in response to defendants’ motion for summary judgment and plaintiffs did not seek permission to file the statements nunc pro tunc. Nor did plaintiffs offer a reasonable excuse for their failure to timely file (compare Matter of Abreu, 168 Misc 2d 229, 234 [1996]).
We have considered plaintiffs’ remaining arguments and find them unavailing. Concur—Gonzalez, J.P., Nardelli, Buckley and Catterson, JJ.